Case 8:18-cv-02635-JSM-JSS Document 19 Filed 01/22/19 Page 1 of 11 PageID 374




                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION

DARLENE SOLOMON,

           Plaintiff,

v.                                                             Case No: 8:18-cv-02635-JSM-JSS

NAVIENT SOLUTIONS, LLC,

      Defendant.
_____________________________/

       PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION
       TO PARTIALLY DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT

           COMES NOW, Plaintiff, DARLENE SOLOMON (“Ms. Solomon” or “Plaintiff”), by

and through the undersigned counsel, and pursuant to Local Rule 3.01(b) hereby files this

Response in Opposition to the Motion to Partially Dismiss Plaintiff’s First Amended Complaint

(Doc. No. 17) filed by Defendant, NAVIENT SOLUTIONS, LLC (“Defendant”), and in

support thereof states as follows:

      I.        INTRODUCTION

        Defendant’s Partial Motion to Dismiss should be denied because it is premature and

improper at this early stage of litigation as it relies upon materials outside the four corners of the

pleadings. Plaintiff’s First Amended Complaint alleges specific facts supporting Ms. Solomon’s

causes of action under her FCCPA claim that exceed the pleading standard under the applicable

Federal Rules of Civil Procedure. Further, even if Defendant’s Partial Motion to Dismiss were

proper at this early stage of litigation, it should still be denied because Defendant is not a

“guaranty agency” subject to HEA regulations; and even if Defendant were considered a

“guaranty agency,” the HEA does not preempt the FCCPA where the HEA requirements do not


                        Plaintiff’s Response in Opposition to Defendant’s Partial Motion to Dismiss
                                             Solomon v. Navient Solutions, LLC
                                                        Page 1 of 11
Case 8:18-cv-02635-JSM-JSS Document 19 Filed 01/22/19 Page 2 of 11 PageID 375




put Defendant at risk of violating the FCCPA’s harassment provision.

     II.      BACKGROUND

        There is no doubt that we are currently in a nationwide student loan debt crisis. The one-

sided history lesson in Defendant’s Motion fails to mention a huge problem within that crisis,

however—the widespread servicing problems, the harassing collection calls, and the lifelong

chilling effect that the student loan debt crisis has on millions of consumers. Defendant is one of

the largest for-profit, publicly traded student loan servicers in the United States, holding billions

in assets. It is well known that Defendant has been named in countless lawsuits, including suits

brought by the CFPB and five states (Illinois, Pennsylvania, Washington, California, and

Mississippi), for its illegal student loan servicing practices. The CFPB’s lawsuit alleges, in part,

that Defendant’s misleading and deceptive practices added $4 billion dollars in interest to the

principal balances of student loan accounts in violation of the Fair Debt Collection Practices Act

and related consumer protection laws. 1

        While Defendant claims in its Motion to be the white knight of the taxpayer, in its prior

litigation filings and SEC filings, Defendant more accurately identifies its fiduciary duty not to

the taxpayers, but to its shareholders. “There is no expectation that the servicer will ‘act in the

interest of the consumer,’” Defendant wrote in a court filing. 2 In Defendant’s SEC filings, it

acknowledges “Navient’s risk management framework seeks to mitigate risk and appropriately

balance risk and returns.” 3 “Our current operations and compliance processes may not satisfy


1
  CFPB Sues Nation’s Largest Student Loan Company Navient for Failing Borrowers at Every Stage of Repayment,
https://www.consumerfinance.gov/about-us/newsroom/cfpb-sues-nations-largest-student-loan-company-navient-
failing-borrowers-every-stage-repayment/ (last visited Jan. 15, 2019).
2
    Stacey Cowely, The Accusations against Navient, N.Y Times, Apr. 9, 2017, available at
https://www.nytimes.com/2017/04/09/business/dealbook/accusations-navient.html.
3
    Navient Corporation, Annual Report (Form 10-K) at 21 (Dec. 31, 2017) (emphasis added) available at
https://navient.com/assets/about/investors/shareholder/annual-reports/NAVI_2017_Form_10-
K_D13_2.26.18_FINAL.PDF.

                  Plaintiff’s Response in Opposition to Defendant’s Partial Motion to Dismiss
                                       Solomon v. Navient Solutions, LLC
                                                  Page 2 of 11
Case 8:18-cv-02635-JSM-JSS Document 19 Filed 01/22/19 Page 3 of 11 PageID 376




evolving regulatory standards. Past practices or products may become the focus of examinations,

inquiries or lawsuits.” 4 Defendant’s Motion represents Defendant’s ongoing efforts to place

profits ahead of compliance, and to place its shareholders ahead of the consumers whose student

loans it services; but the Motion is both misplaced and improper, meriting complete denial.

       As a threshold issue, Ms. Solomon’s First Amended Complaint (“Complaint”) does not

allege that her student loans were made under the Federal Family Education Loan (“FFEL”)

program, which in turn means that Ms. Solomon’s Complaint does not allege that her student

loans are subject to the Higher Education Act of 1965 (“HEA”) nor does Ms. Solomon’s

Complaint allege that Defendant is a “guaranty agency” subject to the HEA (which it is not).

Instead, Ms. Solomon’s Complaint alleges that she has student loans through Defendant and that

Defendant’s collection activity is the type of harassing creditor conduct that violates the FCCPA.

(Doc. No. 11, Plaintiff’s First Amended Complaint (“Compl.”), ¶¶ 8-18, 57-70). In fact, Ms.

Solomon’s well-pled Complaint describes Defendant’s collection activity of placing over one

hundred calls in three months after Ms. Solomon told Defendant she could not afford

payments on the subject account, with Defendant placing up to four calls per day, as the type of

creditor conduct that far exceeds the requirement of four total “diligent efforts to contact the

borrower by telephone” over six months regarding delinquency under the HEA, even if

discovery shows that Ms. Solomon’s student loans were made under the FFEL program. 34

C.F.R. § 682.411(c)-(f). (Compl., ¶¶ 11-16) (emphasis added).

       Defendant’s Motion requests that the Court “protect” the student loan servicer’s ability to

use their “best efforts” to collect loans made under the FFEL and related programs by dismissing


4
   Navient Corporation, Annual Report (Form 10-K) at 11 (Dec. 31, 2017) (emphasis added) available at
https://navient.com/assets/about/investors/shareholder/annual-reports/NAVI_2017_Form_10-
K_D13_2.26.18_FINAL.PDF.

                 Plaintiff’s Response in Opposition to Defendant’s Partial Motion to Dismiss
                                      Solomon v. Navient Solutions, LLC
                                                 Page 3 of 11
Case 8:18-cv-02635-JSM-JSS Document 19 Filed 01/22/19 Page 4 of 11 PageID 377




Ms. Solomon’s well-pled claim that Defendant’s collection activity was harassment in violation

of her consumer rights under the FCCPA. In response, Ms. Solomon requests that the Court

instead decide to protect the consumer’s ability to fight back against illegal collection activity

under the FCCPA by denying Defendant’s Motion in its entirety.

    III.          MEMORANDUM OF LAW

           The Court should deny Defendant’s Motion in full because: (1.) it raises factual issues

that lie outside the four corners of Ms. Solomon’s First Amended Complaint and is improper at

this early stage of litigation, (2.) Defendant is not a “guaranty agency” for the purposes of the

HEA, and (3.) the HEA does not preempt the FCCPA because the HEA requirements do not put

the creditor at risk of violating the FCCPA.

             1.    Defendant’s Motion raises factual issues that lie outside the four corners of
                   Ms. Solomon’s First Amended Complaint.

       Fed. R. Civ. P. Rule 12(b)(6) motions to dismiss are viewed with disfavor and rarely

granted. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997).

When reviewing a motion to dismiss for failure to state a claim upon which relief can be granted

pursuant to Fed. R. Civ. P. Rule 12 (b) (6), the court must accept all factual allegations contained

in the complaint as true and view the facts in a light most favorable to the plaintiff. See Erickson

v. Pardus, 551 U.S. 89, 93-94 (U.S. 2007); Hall v. Global Credit & Collection Corp., No. 8:16-

cv-1279-T-30AEP, 2016 WL 4441868, at *1 (M.D. Fla. Aug. 23, 2016). To overcome a motion

to dismiss, a plaintiff must plead only sufficient facts to state a claim for relief that is plausible

on its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 561 (2007). This threshold is low, as

the Eleventh Circuit continues to read the pleading standard under Twombly as a standard that

calls for only enough fact to raise a reasonable expectation that “discovery will reveal evidence

of the required element.” Rivell v. Private Health Care Sys., Inc., 520 F. 3d 1308, 1309-10 (11th

                    Plaintiff’s Response in Opposition to Defendant’s Partial Motion to Dismiss
                                         Solomon v. Navient Solutions, LLC
                                                    Page 4 of 11
Case 8:18-cv-02635-JSM-JSS Document 19 Filed 01/22/19 Page 5 of 11 PageID 378




Cir. 2008). “A motion to dismiss for failure to state a claim merely tests the sufficiency of the

complaint; it does not decide the merits of the case.” Milburn v. United States, 734 F.2d 762, 765

(11th Cir. 1984).

       Further, this Court has previously denied a nearly identical motion to dismiss arguing

HEA preemption filed by Defendant on grounds that the consumer plaintiff’s complaint stated a

plausible claim for relief under the FCCPA. Gill v. Navient Solutions, LLC, No. 23 8:18-cv-

1388-T-26SPF (M.D. Fla. dismissed upon settlement Jan. 3, 2019). A district court generally

may not consider any materials beyond the pleadings in ruling on a motion to dismiss. SFM

Holdings, Ltd. v. Bane of America Securities, LLC, 600 F.3d 1334, 1337 (11th Cir. 2010). When

presented with materials outside the pleadings in a motion to dismiss, the court can decide to

either exclude the additional facts or material and decide the motion on the complaint alone or

convert the motion to a motion for summary judgment after providing the plaintiff with an

opportunity to offer her own evidence and supporting documentation. Property Mgmt. & Invest.,

Inc. v. Lewis, 752 F.2d 599, 604 (11th Cir. 1985) (internal citations omitted).

       Here, Ms. Solomon’s Complaint alleges that she opened a student loan account with

Defendant, encountered financial difficulties thereafter, and fell behind on her payments towards

the subject account. (Compl., ¶¶ 8-9). Ms. Solomon’s Complaint goes on to allege that

Defendant began placing collection calls to Ms. Solomon’s cell phone in July 2018 in attempts to

collect the past-due balance on the subject account. (Compl., ¶ 11). Ms. Solomon’s Complaint

alleges that in early July 2018 and on July 25, 2018, Ms. Solomon told Defendant that she was

working part-time, could not afford payments on the subject account, and demanded that

Defendant stop calling her cell phone. (Compl. ¶¶ 11-12). Ms. Solomon’s Complaint alleges that

Defendant called Ms. Solomon’s cell phone over one hundred times total and up to four times


                    Plaintiff’s Response in Opposition to Defendant’s Partial Motion to Dismiss
                                         Solomon v. Navient Solutions, LLC
                                                    Page 5 of 11
Case 8:18-cv-02635-JSM-JSS Document 19 Filed 01/22/19 Page 6 of 11 PageID 379




per day in attempts to collect the past-due balance on the subject account after she had explained

her financial circumstances and demanded that Defendant’s calls stop. (Compl., ¶¶ 13-16). Ms.

Solomon’s Complaint does not allege that Ms. Solomon’s student loans were made under any of

the programs that are subject to the HEA. (Compl. Generally).

       In response to Ms. Solomon’s Complaint, Defendant’s Motion raises disputed issues of

fact that lie well outside the four corners of Ms. Solomon’s Complaint and impermissibly exceed

the scope of a motion to dismiss. As a threshold matter, Defendant’s Motion relies upon the

premise that Ms. Solomon’s student loans were made under one of the student loan programs

that are subject to the HEA. This argument is improper at this early stage of litigation, however,

when Ms. Solomon’s Complaint does not specify which type of student loans she obtained

through Defendant. Accordingly, Defendant’s Motion raises issues of fact that lie outside the

four corners of the pleadings and should be denied.

          2.   Defendant is not a “guaranty agency” for the purposes of the HEA

       Even if Defendant’s Motion were proper at this early stage of litigation, Defendant’s

arguments as to its requirements and preemption under the HEA are baseless because the U.S.

Department of Education does not identify Defendant as a “guaranty agency” for the purposes of

the HEA. 5 In Cedeno v. Navient Solutions, LLC, No. 0:16-cv-61049-AOR, 2017 WL 7794290

(S.D. Fla. Apr. 26, 2017), the court denied Defendant’s motion for summary judgment that also

relied upon Williams v. Educ. Credit Mgmt. Corp., 88 F.Supp.3d 1338, 1345 (M.D. Fla. 2015),

just as Defendant does here. The Cedeno court reasoned that “[u]nlike the caller in Williams,

which was a “guaranty agency” subject to HEA regulations, Defendant is not listed as such by


5
  Cohort Default Rates for Guaranty Agencies and Lenders, Appendix B: Guaranty Agency List, FEDERAL
STUDENT AID, AN OFFICE OF THE U.S. DEPT. OF EDUC. (Sept. 26, 2018)
https://ifap.ed.gov/cdrguidelenderga/attachments/FY2015ThreeYearCDRforGAandlenderGuide.pdf.

                 Plaintiff’s Response in Opposition to Defendant’s Partial Motion to Dismiss
                                      Solomon v. Navient Solutions, LLC
                                                 Page 6 of 11
Case 8:18-cv-02635-JSM-JSS Document 19 Filed 01/22/19 Page 7 of 11 PageID 380




the Department of Education.” Id. The court found that Williams was inapposite based on the

fact that Defendant was not identified as a “guaranty agency” subject to HEA regulations and

thereby could not claim that the consumer plaintiff’s FCCPA claims were preempted by the

HEA. Id. at fn 2.

        Further, assuming arguendo that Defendant was a “guaranty agency” in the instant case,

courts have held that guaranty agencies are not automatically exempt from federal and state laws

that aim to curtail harassing and abusive debt collection activity. See Rowe v. Educ. Credit Mgmt

Corp., 559 F.3d 1028, 1036 (9th Cir. 2009) (“[w]e hold that while a ‘guaranty agency’ owes a

fiduciary obligation to the DOE under the HEA, the collection in this case was not ‘incidental to’

that obligation within the meaning of the FDCPA because the defendant acted solely as a

collection agent.”).

        Simply put, Defendant is not identified as a ‘guaranty agency’ by the Department of

Education. Defendant is thereby not subject to HEA requirements when collecting past-due

balances on student loans and cannot rely upon the premise that the HEA preempts Ms.

Solomon’s FCCPA claim in this case. Defendant’s Motion fails as a matter of law and should be

denied in full.

           3.     The HEA does not preempt the FCCPA because the HEA requirements do
                  not put Defendant at risk of violating the FCCPA’s harassment provision

        Defendant’s position in its Motion that Ms. Solomon’s FCCPA harassment claim under

Fla. Stat. § 559.72(7) poses an “obstacle to NSL’s exercise of due diligence when collecting on

the Federal Loan” is unsupported when the HEA-required calls do not put a collector at risk of

violations of the FCCPA. The relevant HEA requirement mandates that a guaranty agency place




                    Plaintiff’s Response in Opposition to Defendant’s Partial Motion to Dismiss
                                         Solomon v. Navient Solutions, LLC
                                                    Page 7 of 11
Case 8:18-cv-02635-JSM-JSS Document 19 Filed 01/22/19 Page 8 of 11 PageID 381




four total due diligence calls regarding FFEL program delinquency over six months, 6 and it is

well-settled that the FCCPA harassment threshold is significantly above that mandated due

diligence. See Cedeno, 2017 WL 7794290, at *5, fn 2; Gill, No. 23 8:18-cv-1388-T-26SPF

(internal citations omitted).

           While there are three main types of preemption: express preemption, field preemption,

and conflict preemption, 7 Defendant’s Motion limits its arguments to conflict preemption while

footnoting that “[b]ased on the wording of 34 C.F.R. § 682.411(o)(1), the standards for express

and conflict preemption in this case are nearly identical. NSL thereby briefs both arguments

through the lens of conflict preemption.” It is not disputed that conflict preemption applies when

“it is impossible to comply with both federal and state law when state law stands as an obstacle

to achieving the objections of the federal law.” Cliff, 363 F.3d at 122. Specific to Defendant’s

Motion, the Eleventh Circuit has recognized that a claim is conflict preempted only if (1.) it is

not possible to comply with both the HEA and state law, or (2.) complying with state law would

interfere with accomplishing the objectives of the HEA. Daniels v. Navient Solutions, LLC, 328

F.Supp.3d 1319, 1324 (M.D. Fla. 2018).

           In Daniels, 328 F.Supp.3d at 1324, this Court held that “Defendant’s preemption

argument must fail. There is a strong presumption against preemption for matters that have

typically been left to the States, and consumer protection is one of those traditionally state-

regulated matters.” (citing California v. ARC Am. Corp., 490 U.S. 93, 101 (1989)). Further, in

Cliff, 363 F.3d at 1127, the Eleventh Circuit recognized that state consumer protection causes of

action may co-exist compatibly with the objectives of Congress in enacting the HEA to “enable

the Secretary of Education to encourage lenders to make student loans, to provide student loans

6
    34 C.F.R. § 682.411(c)-(f) (emphasis added).
7
    See Cliff v. Payco Gen. Am. Credits, Inc., 363 F.3d 113, 122 (11th Cir. 2004).

                      Plaintiff’s Response in Opposition to Defendant’s Partial Motion to Dismiss
                                           Solomon v. Navient Solutions, LLC
                                                      Page 8 of 11
Case 8:18-cv-02635-JSM-JSS Document 19 Filed 01/22/19 Page 9 of 11 PageID 382




to those students who might not otherwise have access to funds, to pay any portion of the interest

on student loans, and to guarantee lenders against losses.” Daniels, 328 F.Supp.3d at 1324.

       This Court ultimately held that “[b]ecause it is possible for Defendant to comply with

both the HEA and state law, and complying with state law would not interfere with

accomplishing the objectives of the HEA of making, providing, and assisting with student loans,

state law is not preempted by the HEA.” Id. Notably, this Court completely rejected Defendant’s

rationale that the consumer plaintiff’s FCCPA claims would interfere with HEA’s goal of

creating a “uniform structure” for servicing Direct Loans and held instead that “[u]niformity,

however, is not one of Congress’s expressed goals in enacting the HEA, and broadening the

scope of that preemption statute would not rest upon a “fair understanding of congressional

purpose.”” Id. (citing Cipollone v. Liggett Group, Inc., 505 U.S. 504, 530 (1992).

       Here, Defendant once again lodges its uniformity argument by claiming that should the

Court fail to “find that the HEA preempts Solomon’s Fla. Stat. § 559.72(7) claim as a matter of

law,” Defendant will be subjected to “varying state laws (and exposure to fact-intensive lawsuits

under fifty separate sets of laws and court systems) and violate the purpose of the HEA. . .” In

reality, however, the HEA requires that a guaranty agency (which Defendant is not) place four

total due diligence calls regarding FFEL program delinquency over six months. 34 C.F.R. §

682.411(c)-(f) (emphasis added). Ms. Solomon’s Complaint alleges that Defendant violated the

FCCPA’s harassment provision by placing over one hundred calls in three months after Ms.

Solomon told Defendant she could not afford payments on the subject account, with Defendant

placing up to four calls per day. Common sense dictates that Defendant’s collection activity at

issue here far exceeds the HEA “due diligence” requirements of a guaranty agency and




                 Plaintiff’s Response in Opposition to Defendant’s Partial Motion to Dismiss
                                      Solomon v. Navient Solutions, LLC
                                                 Page 9 of 11
Case 8:18-cv-02635-JSM-JSS Document 19 Filed 01/22/19 Page 10 of 11 PageID 383




 Defendant cannot shield itself with the HEA while abusing consumers with the sword of illegally

 harassing collection practices.

            As correctly decided in Cedeno, 2017 WL 7794290, at fn 2, the Court here should not be

 led astray by Defendant’s citation to the ultimate holding in Williams, 88 F.Supp.3d at 1345,

 which decision even acknowledged “that it is not impossible to comply with both the federal

 regulation and the state law. Indeed, nothing in the federal regulation requires that a guaranty

 agency behave unreasonably in its attempts to collect on a defaulted loan.” Id. at 1346.

 Defendant’s Motion should be denied as a matter of law because the HEA does not preempt the

 FCCPA where the HEA requirements of four collection calls over six months do not put

 Defendant at risk of violating the FCCPA’s harassment provision.

        IV.       CONCLUSION

            As a threshold matter, the Court should deny Defendant’s Motion as it raises factual

 issues that lie outside the four corners of Ms. Solomon’s Complaint and is improper at this stage

 of litigation.

            Should the Court find that Defendant’s Motion is proper at this point, however,

 Defendant’s Motion is ironically instructive by identifying that “the key question, then, is

 whether subjecting NSL to liability under Fla. Stat. § 559.72(7), which makes it unlawful to

 “willfully communicate with the debtor or any member of his or her family with such frequency

 as can reasonably be expected to harass,” would hinder NSL’s ability to meet any of its

 obligations under the HEA’s regulations.” 8 The Court should answer this question with a

 resounding “no” when Defendant is not a “guaranty agency” subject to the HEA, and when the




 8
     Defendant’s Motion, p. 9.

                       Plaintiff’s Response in Opposition to Defendant’s Partial Motion to Dismiss
                                            Solomon v. Navient Solutions, LLC
                                                      Page 10 of 11
Case 8:18-cv-02635-JSM-JSS Document 19 Filed 01/22/19 Page 11 of 11 PageID 384




 HEA does not preempt the FCCPA because the HEA requirement of four collection calls over

 six months does not put Defendant at risk of violating the harassment provision of the FCCPA.

         WHEREFORE, Plaintiff, DARLENE SOLOMON, respectfully requests this Court

 deny Defendant’s Motion to Partially Dismiss Plaintiff’s First Amended Complaint with

 Prejudice in its entirety, order that Defendant file an Answer and Affirmative Defenses, if any, to

 Plaintiff’s First Amended Complaint within fourteen (14) days of entry of such order, and for

 such other and further relief this Court deems just and equitable under the premise.

         Respectfully submitted this January 22, 2019,

                                                    /s/ Kaelyn Steinkraus
                                                    Kaelyn Steinkraus, Esq.
                                                    Florida Bar No. 125132
                                                    kaelyn@zieglerlawoffice.com

                                                    /s/ Michael Ziegler
                                                    Michael A. Ziegler, Esq.
                                                    Florida Bar No. 74864
                                                    mike@zieglerlawoffice.com

                                                    Law Office of Michael A. Ziegler, P.L.
                                                    13575 58th Street North, Suite 129
                                                    Clearwater, FL 33760
                                                    (p) (727) 538-4188
                                                    (f) (727) 362-4778
                                                    Attorneys for Plaintiff

                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 22 day of January, 2019, I electronically filed the
 foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice of
 electronic filing to all counsel of record.




                                                    /s/ Kaelyn Steinkraus
                                                    Kaelyn Steinkraus, Esq.
                                                    Florida Bar No. 125132

                   Plaintiff’s Response in Opposition to Defendant’s Partial Motion to Dismiss
                                        Solomon v. Navient Solutions, LLC
                                                  Page 11 of 11
